Citation Nr: 0627663	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-31 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from August 1974 to July 1975. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

In August 2006, the Board received additional evidence from 
the veteran and his authorized representative accompanied by 
a waiver of the RO's right to initial consideration of the 
new evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2005).  
Accordingly, the Board will consider the new evidence in the 
first instance in conjunction with the issue on appeal.


FINDING OF FACT

There is competent medical opinion evidence that the 
veteran's currently diagnosed bipolar disorder is not drug 
induced and is etiologically related to symptomatology 
documented during service; the evidence does not definitively 
show the date of onset of the disease during service.


CONCLUSION OF LAW

Bipolar disorder was incurred in active service.  38 U.S.C.A. 
§§ 105(a), (b), 1110, 1131, 5103, 5103A, 5107(b) (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.1(m), 3.102, 3.159, 3.301(a), 
(d), 3.303 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 38 
C.F.R. § 3.159 (2005).  VA is required to provide the 
claimant with notice of what information or evidence is to be 
provided by the Secretary and what information or evidence is 
to be provided by the claimant with respect to the 
information and evidence necessary to substantiate the claim 
for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In light of the full grant of benefits sought on 
appeal in this decision, it is clear that no further 
notification under the VCAA is necessary and no further 
assistance on VA's part is necessary to develop facts 
pertinent to the veteran's claim. 

During the course of this appeal, the United States Court of 
Appeals for Veteran Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the instant appeal, the veteran was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the claimed disorder.  
The RO will be responsible for addressing any notice defect 
with respect to the rating and effective date elements when 
effectuating the award. 

The service medical records, including the August 1974 
enlistment examination report and July 1975 discharge 
examination report, are absent any complaints or findings 
referable to a mood or psychotic disorder.  

Records from Saginaw General Hospital show that the veteran 
was admitted to the emergency room on May 12, 1975 in a 
"depressed condition."  In a May 15, 1975 report, Dr. R.G. 
reported that the veteran admitted that he went "AWOL" 
[absent without leave] from the Navy five days ago having 
left San Diego because of his excess use of heroin, 
especially while he was on board his ship.  The veteran 
related that he owed $100.00 to "the source" and that he 
felt that he was getting deeper into debt and had to "get 
out of there or he couldn't get free of it."  He was afraid 
of appealing to a psychiatrist because he would have to go 
into a drug therapy group.  He indicated that he had been 
especially depressed for "the past year" and he entered the 
Navy eight months ago with the idea that everything was going 
to help his life.  He reported that at that time he was 
making excessive use of hallucinogens such as Mescaline and 
LSD as well as some opiates.  He contended that he had seen 
"flicks of images" at the corners of his eyes while aboard 
the ship when not under the influence of any drug.  He had 
had suicidal thoughts but had made no attempts.  The physical 
examination revealed no evidence of tracks.  Dr. R.G. 
provided the following impressions:  possible latent 
schizophrenia with depression; hard drug dependence; and no 
gross evidence of addiction with withdrawal symptoms.  In a 
May 15, 1975 transfer record, E.N., R.N. reported that the 
veteran had been diagnosed with acute schizophrenic episode.  
E.N. related that the veteran had used soft and hard drugs in 
the past, but he was not classified as an addict.  A Face 
Sheet noted that the veteran was discharged on May 19, 1975 
and transferred to Great Lakes Naval Hospital.  Dr. A.S. 
noted a final diagnosis of latent schizophrenia with 
depression and hard drug dependence, snorting heroin.

Records from Saginaw County Community Mental Health Authority 
include a January 2001 CIS Mental Status & Preadmission 
Screening Assessment Form that noted that the veteran 
reported that he planned to commit suicide.  D.W. noted that 
the veteran's affect was depressed, irritable, and anxious.  
The veteran reported a positive history of alcohol abuse.  No 
BAC [blood alcohol concentration] or drug test results were 
provided.  The veteran reported a positive history of 
depression among his siblings.  D.W. provided provisional 
diagnoses of major depression and alcohol abuse on Axis I.  
In the 'rationale for disposition' portion, D.W. explained 
that the veteran was experiencing severe depression with 
suicidal ideation with a plan.  D.W. noted that the veteran 
was not currently on any medication or seeking treatment.  In 
a February 2001 record, B.M., L.C.P., indicated that the 
veteran had problems with alcohol that were under control.  

Records from Bay Medical Center dated in January 2002 show 
that the veteran was referred to this facility from Saginaw 
in connection with the veteran's suicidal ideation to hang 
himself.  The veteran reported that he had suicidal ideations 
at age 18 at which time he attempted to overdose on 
medication.  He discussed several specific stressors.  Dr. 
M.I. noted that at first, the veteran suggested that his 
symptoms "sometimes happened when he was drinking including 
periods of increased energy, [and] decreased need for 
sleep."  The veteran then reported that he had had some 
episodes of increased energy, decreased need for sleep, and 
hyperverbal speech without alcohol, but that only lasted for 
two days.  He admitted to worrying, restlessness, and 
irritability "all [his] life, but worse in the past three 
months."  He also complained of panic attacks.  He reported 
a positive family history for alcoholism and psychiatric 
illness that included bipolar disorder and attention deficit 
hyperactivity disorder (which the veteran believed afflicted 
him as well).  He admitted to drinking less than 24 hours ago 
and indicated that he drank typically once a day.  He 
admitted to using marijuana five to six years ago.  He 
admitted to using acid, "Quaaludes," and speed as an 
adolescent, and he described that he tried an inhalant, 
"Bactine spray" also as a teen.  

Dr. M.I. provided discharge diagnoses of depressive disorder, 
not otherwise specified, alcohol dependency, rule out bipolar 
disorder, and history of attention deficit hyperactivity 
disorder on Axis I.  Additional records show that the veteran 
reported that he overdosed on "PCP" at age 19.  On an 
alcohol and drug history chart, it was noted that the veteran 
reported that he first used alcohol at age 14 and that he 
continued to use alcohol daily.  He answered in the 
affirmative that he used opiates-heroin when he was "young" 
but denied any current usage.   He answered in the 
affirmative that he used cocaine but maintained that he had 
not used any in eight or nine years.  He answered in the 
affirmative that he had used hallucinogens but maintained 
that he had not used any for the past 10 years.  He answered 
in the affirmative that he had used cannabis, but denied any 
use in the past two years.  

A January 22, 2002 VA treatment record shows that the veteran 
claimed that during the Captain's mast for the AWOL incident, 
he "agreed to say he was using a lot of drugs." 

A January 23, 2002 VA psychosocial assessment noted the 
suicide attempt.  Dr. C.M., clinical psychologist, noted that 
the veteran admitted that he was an alcoholic the prior day 
and that he maintained that he was always depressed even 
without alcohol.  The veteran reported on the in-service 
hospitalization and additional hospitalizations in 1986/1987 
for depression and cocaine and marijuana abuse/dependence, 
and in 1993 for depression and alcohol abuse.  He continued 
to report a positive family history for psychological issues 
and adolescent use of alcohol and drugs.  He indicated that 
he used alcohol, heroin, and hashish heavily during service 
and that he got involved in selling drugs which led to some 
problems resulting in the "nervous breakdown" in which he 
went AWOL.  He contended that he was fortunate in that he was 
released from the Navy for just admitting that he was using 
marijuana even though his problems were much more serious 
than that.  He indicated that he made a suicide attempt when 
he was 18 years of age as a result of eating "two grams of 
PCP"; he was depressed about his life and that he had just 
been released from the Navy.  On Axis I, Dr. C.M. provided 
diagnoses of rule out major depression, alcohol 
abuse/dependence, moderate to severe, and polysubstance 
abuse, by history.

In a January 30, 2002 record, Dr. C.M. discussed the results 
of a battery of psychological tests.  On Axis I, Dr. C.M. 
provided the following diagnoses:  major depression with 
recurrent suicidal ideation and behavior; bipolar disorder, 
mixed, without psychotic features; alcohol dependence, 
continuous, severe; post-traumatic stress disorder ("non 
military"); and polysubstance abuse/dependence by history, 
primarily but not limited to military use.  A January 19, 
2002 to February 4, 2002 discharge summary noted discharge 
diagnoses of bipolar disorder, mixed, chemical dependence to 
alcohol, and history of chemical dependence to polysubstance 
on Axis I by J.M., PA-C and Dr. W.G., psychiatrist.  

In a November 2005 VHA opinion, Dr. E.B. reported that he had 
reviewed the veteran's chart.  Dr. E.B. noted that based on 
his review, he felt that the veteran's current diagnosis of 
depressive disorder is at least as likely as not induced by 
polysubstance abuse.  Dr. E.B. asserted that in his opinion 
it was unclear from the record review if the veteran entered 
service with or without a pre-existing depressive disorder.  
Dr. E.B. explained that the veteran had a long history of 
repeated use of illicit substances including PCP, heroin, 
hashish, LSD, marijuana, and alcohol beginning in his 
adolescence and then very heavily during his 20s and 30s.  
Dr. E.B. noted that the veteran had depression, suicidal 
behavior, and hospitalization in the context of substance 
abuse.  Dr. E.B. related that the veteran's mood disturbances 
appeared to be severe and caused marked impairment in 
occupational functioning, relationship discord, and resulted 
in hospitalization.  Dr. E.B. maintained that the evidence 
suggested that the veteran's overall use of substances 
significantly impaired his functioning in a setting where 
substance use was highly prevalent.  

In an April 2006 letter, Dr. J.M. affirmed that he reviewed a 
copy of the veteran's claims folder (provided by the 
veteran's representative) and examined the veteran.  Dr. J.M. 
maintained that the veteran currently suffered from bipolar 
disorder, mixed that was related to his military service and 
was not drug-induced.  Dr. J.M. noted that the veteran came 
from a family with a heavy genetic loading for cyclical mood 
disorder.  Dr. J.M. indicated that drugs did not cause the 
kind of disorder that the veteran suffered from.  Dr. J.M. 
maintained that he strongly disagreed with Dr. E.B.'s opinion 
that the veteran's disorder was drug induced and referenced 
VA treatment records that documented significant depressive 
symptoms in the absence of withdrawal or 'crashing' syndrome 
and which persisted in clean and sober periods.  Dr. J.M. 
noted that he agreed with Dr. E.B. that it was unclear if the 
veteran entered service with or without a pre-existing 
depressive disorder.  Dr. J.M. added that the veteran might 
have had some minor difficulties with depression in 
adolescence, but they were certainly not noted on his 
entrance physical, nor did they present significant 
difficulty during the early part of his enlistment.  For 
these reasons, Dr. J.M. opined that it was at least as likely 
as not that the veteran's bipolar disorder was related to his 
military service.  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
the line of duty, and not the result of the veteran's own 
willful misconduct or, for claims filed after October 31, 
1990, the result of his or her abuse of alcohol or drugs.  
38 U.S.C.A. § 105(a) (West 2002); 38 C.F.R. § 3.301(a), (d) 
(2005).  Requirements as to line of duty are not met if at 
the time the injury was suffered or disease contracted the 
veteran was (1) avoiding duty by desertion, or was absent 
without leave which materially interfered with the 
performance of military duty, (2) confined under a sentence 
of court-martial involving an unremitted dishonorable 
discharge, or (3) confined under sentence of a civil court 
for a felony as determined under the laws of the jurisdiction 
where the person was convicted by such court.  38 U.S.C.A. 
§ 105(b) (West 2002); 38 C.F.R. § 3.1(m) (2005).

The above evidence shows that there are conflicting medical 
opinions of record as to whether the veteran's psychiatric 
disorder is related to his military service.  The Board must 
therefore weigh the credibility and probative value of these 
opinions, and in so doing, the Board may favor one medical 
opinion over the other.  Evans v. West, 12 Vet. App. 22, 30 
(1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  
The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994).  The Board accords greater evidentiary 
weight to Dr. J.M.'s favorable opinion because it is found to 
be more persuasive when considered with the rest of the 
evidence of record.  Dr. J.M. correctly noted that the 
veteran's symptoms have persisted in the absence of 
polysubstance abuse.  In addition, the Board notes that while 
the veteran reported a history of willful hard drug use 
during service, records from Saginaw General Hospital noted a 
final diagnosis of "latent schizophrenia with depression."  
No drug induced disorder was diagnosed at that time.  Dr. 
J.M.'s opinion is based on a review of a copy of the 
veteran's claims file, examination of the veteran, and 
supported by a rationale.  For these reasons, the Board finds 
that there is competent medical opinion evidence that shows 
that the veteran's currently diagnosed bipolar disorder is 
not drug induced and is etiologically related to 
symptomatology documented during his military service.

As for the date of onset of the disease, records from Saginaw 
General Hospital note that the veteran's symptoms were 
"latent."  Consequently, no definitive determination can be 
made as to whether the veteran's disease was incurred during 
the period he was reportedly AWOL and whether his leave 
materially interfered with the performance of his military 
duty.  The Board therefore resolves reasonable doubt in favor 
of the veteran on this point and finds that his disease was 
incurred in the line of duty and not due to willful 
misconduct.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  Accordingly, service connection for bipolar 
disorder is warranted. 






ORDER

Service connection for a bipolar disorder is granted.



____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


